AMENDMENT, WAIVER, AND RELEASE
TO THE AMENDED AND RESTATED SECURITY AGREEMENT




This Amendment, Waiver, and Release to the Amended and Restated Security
Agreement (“Agreement”) is made as of July 19, 2010, by and between Louise H.
Rogers, an individual who resides in Tyler, Smith County, Texas, as her separate
property (“Rogers”), and Nevada Gold & Casinos, Inc., a Nevada corporation, with
its principal place of business at 50 Briar Hollow Lane, Suite 500W, Houston,
Texas, 77027-9304 (“NGC”); Gold Mountain Development, L.L.C., a Colorado limited
liability company (“GMD”); CGC Holdings, L.L.C., a Nevada limited liability
company (“CGC”); Colorado Grande Enterprises, Inc.,a Colorado corporation
(“CGE”); and Nevada Gold BVR, L.L.C.,a Nevada limited liability company
(“NGBVR”); all as parties to the ARSA (as defined in the Recitals below) and,
together with NG Washington, LLC, a Washington limited liability company
(“NGW”), each in their respective separate capacities as “NGC Guarantors” under
the Loan Guaranty Agreement (as defined in the Recitals below).


Recitals


A.          NGC currently owes Rogers loans in an aggregate principal amount of
Six Million and No/100 Dollars ($6,000,000.00) (the “Rogers’ Loan Proceeds”)
pursuant to that certain Amended and Restated Promissory Note from NGC to Rogers
dated July 7, 2009 (the “Note”), and secured at least in part by that certain
Amended and Restated Security Agreement (“ARSA”), also dated July 7, 2009,
between Rogers and NGC, GMD, CGC, CGE, and NGBVR (collectively referred to with
NGC as the “NGC Loan Parties”).


B.          The NGC Guarantors are party to that certain guaranty agreement
dated July 7, 2009 (“Loan Guaranty Agreement”) in which the NGC Guarantors each
guaranty the payment of all of NGC’s obligations to Rogers under the Note, the
ARSA, and the other Loan Documents.  The phrase “Loan Documents” is used
throughout this Agreement as it is defined in the ARSA.


C.           NG Washington II, LLC (“NGWII”), is a newly-formed wholly-owned
subsidiary of NGC (and is not a Loan Party).  NGWII entered into an asset
purchase agreement dated April 14, 2010 (“Asset Purchase Agreement”), with Grant
Thornton Limited in its capacity as court-appointed receiver (“Receiver”), in
which NGWII agreed to purchase from Receiver (the “Acquisition”), and
subsequently operate, seven mini-casinos in the State of Washington (the “New
Card Rooms”).


D.          Concurrently with the execution of the Asset Purchase Agreement,
NGWII entered into a term sheet dated April 14, 2010 (“Term Sheet”), with
Fortress Credit Corp. (“FCC”), in which FCC, on behalf of itself and its
affiliates (collectively referred to as “Fortress”), indicated its willingness,
on an expressly non-binding and uncommitted basis, to provide to NGWII or to one
or more newly-formed subsidiaries or affiliates of NGC, a portion of the
purchase price consideration for the New Card Rooms in an aggregate amount not
to exceed Five Million Seventy Thousand and No/100 Dollars ($5,070,000.00) (the
“Fortress Credit Facility” and, together with the Acquisition, the “Specified
Transactions”).


E.           Pursuant to the Term Sheet, Fortress requires, among other things,
that NGC and its new subsidiaries and/or affiliates formed exclusively for the
purposes of the Specified Transactions (including, without limitation, NGWII)
(collectively referred to as the “New NGC Entities”), grant to Fortress a first
priority, perfected security interest in all of NGC’s ownership interests in the
New NGC Entities and in all of the assets of the New NGC Entities.


F.           NGC proposes to distribute to NGWII and permit NGWII to apply the
Rogers’ Loan Proceeds, which remain in the “Projects Fund” to satisfy in cash
the balance of the purchase price consideration for the New Card Rooms not
financed by the Fortress Credit Facility.  The “Projects Fund” is more
particularly described in Section II(D) of the ARSA and in the Agreement
Regarding Use of Proceeds of IC-BH Sale and Regarding Remaining Amount Due under
the Amended and Restated Credit Facility (as amended) dated November 13, 2007,
between Rogers, NGC, and Black Hawk Gold, Ltd.


G.          The ARSA and the other Loan Documents contain prohibitions and other
restrictions on the ability of NGC to grant to third parties first priority
liens over its ownership interests in its newly-formed entities formed for the
purpose of acquiring assets and for these entities to grant first priority liens
over their respective assets.


H.          NGC has requested that Rogers agree to amend the ARSA and the other
Loan Documents to permit NGC and the New NGC Entities to enter into the Fortress
Credit Facility and to perform their respective obligations under it (as
contemplated by the Term Sheet), and Rogers has agreed to this request upon the
terms and subject to the conditions contained in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
Agreements


For good and valuable consideration, the receipt and sufficiency of which is
mutually acknowledged, the parties to this Agreement agree as follows:


1.           Defined Terms.  Capitalized terms not defined in this Agreement
(including the Preamble and Recitals above) shall have the meanings ascribed to
them in the ARSA.


2.           Amendments to ARSA and other Loan Documents.  By this Agreement,
Rogers agrees to and does amend any and all provisions of the Loan Documents
prohibiting, limiting, or otherwise restricting in any way NGC’s and the New NGC
Entities’ entry into the Fortress Credit Facility and performance of their
respective obligations contained in the Term Sheet (the “Fortress Transactions”)
for the benefit of NGC, the New NGC Entities, and Fortress by completely
removing those restrictions.  NGC and the New NGC Entities have Rogers consent
to grant Fortress priority perfected security interests and liens (the
“Permitted Fortress Liens”) over the respective assets of NGC and the New NGC
Entities, as more particularly described in Recital E above and the Term Sheet,
to secure NGC’s obligations under the Fortress Credit Facility.  The assets
excluded from the ARSA by this Agreement are referred to as the “Excluded
Collateral.”


3.           Release.  To the extent Rogers’ has any security interest in the
Excluded Collateral, Rogers releases all her security interests in the Excluded
Collateral and authorizes NGC to file the UCC-3 financing statement(s) in the
form attached to this Agreement as Exhibit A with the appropriate filing
office(s) in the applicable state(s).


4.           Confirmations.


a.           Rogers confirms to NGC and Fortress that, from and including the
date of this Agreement, Rogers has no security interest in the Excluded
Collateral and that the Excluded Collateral do not and will not constitute at
any time Collateral (as that term is defined in the ARSA) securing any
obligations owed by NGC to Rogers pursuant to or under the Loan Documents.


b.           NGC ratifies and confirms that the Loan Documents are and remain in
full force and effect in accordance with their respective terms, as amended by
this Agreement.  In addition, each of the NGC Guarantors acknowledges, agrees,
accepts, and consents to the terms and provisions of this Agreement and of the
Loan Documents as amended by this Agreement.  Except as expressly provided in
this Agreement, this Agreement does not constitute a waiver or modification of
any of the terms or provisions set forth in the Loan Documents and shall not
impair any right that Rogers may now or subsequently have under or in connection
with the Loan Documents.


5.           Waiver.  For the benefit of NGC and Fortress, Rogers irrevocably
waives any and all known or unknown Defaults or Events of Default (if any) and
any and all of her other rights and remedies under the Loan Documents arising on
or before the date of this Agreement caused by NGC’s and any New NGC Entity’s
acts or omissions in connection with the Fortress Transactions.


6.           No Impairment.  Except as expressly provided in this Agreement, the
amendments and waivers granted in this Agreement by Rogers do not impair Rogers’
right to insist upon strict compliance with the Loan Documents.  The Loan
Documents, as waived and amended by this Agreement, continue to bind and inure
to the benefit of Rogers, NGC, the NGC Guarantors, and their respective
successors and permitted assigns.


7.           Notices.  Any and all notices or communications related in any way
to this Agreement may be given by certified mail with return receipt requested,
by receipted courier, by overnight delivery service, or by hand delivery and
sent to the persons at the addresses set forth for each party below, or they may
be given by facsimile transmission or by e-mail transmission if the intended
recipient has affirmatively stated that notice may be delivered by facsimile or
e-mail and the intended recipient has provided a valid facsimile number and/or
e-mail address.  Any notice delivered by facsimile or e-mail sent or for which a
return receipt is received at any time before 5:00 p.m. on a business day shall
be deemed to be delivered on that date.  Any facsimile or e-mail notice not
received by 5:00 p.m. on a business day shall be deemed to be received on the
first following business day.


[This space has been intentionally left blank.]
 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 


Notices to NGC:
  with a copy sent contemporaneously to:      
Robert B. Sturges, CEO
  Ernest E. East, General Counsel
Nevada Gold & Casinos, Inc.
  Nevada Gold & Casinos, Inc.
50 Briar Hollow Lane, Suite 500W
  50 Briar Hollow Lane, Suite 500W
Houston, Texas 77027-9304
  Houston, Texas 77027-9304
Facsimile number: (713) 621-6919
  Facsimile number: (713) 621-6919
E-mail: RSturges@NevadaGold.com
  E-mail: EEast@NevadaGold.com
Notice may be delivered by facsimile or
  Notice may be delivered by facsimile or
e-mail with proof of receipt.
  e-mail with proof of receipt.        
Notices to Rogers:
             
Mrs. Louise H. Rogers
     
2512 Alta Mira
     
Tyler, Texas 75701-7301
             
with copies sent contemporaneously to:
           
Sharon E. Conway
and
W. Michael Robertson
Attorney at Law
   
8431 Katy Freeway, Suite 200
2441 High Timbers, Suite 410
   
Houston, Texas 77024-1999
The Woodlands, Texas 77380-1052
   
Facsimile number: (713) 624-4001
Facsimile number: (281) 754-4685
   
Notice may be delivered by facsimile
E-mail address: SConway@SConwayLaw.com
 
with proof of receipt.
Notice may be delivered by facsimile or
   
e-mail with proof of receipt.
   



 
NGC understands and agrees that any notice given or attempted to be given by it
to Rogers is not effective unless the notice was contemporaneously provided to
all other persons identified above or subsequently identified to NGC by Rogers
and shall be deemed to have been given to Rogers upon providing notice to Ms.
Conway and Mr. Robertson as set forth above.  Any of the above contact
information or designated representatives for the purpose of notice may be
changed by a party or an authorized representative of a party providing written
notice in the manner set forth above to the other party, and the new contact
information or representative will then become effective.  For all purposes
under this Agreement, any notice given by Ms. Conway or Mr. Robertson (or other
any other legal counsel or financial advisor designated by Rogers) on behalf of
Rogers shall constitute notice by Rogers.


8.           Severability.  If any provision of this Agreement is determined to
be in violation of any law, rule, or regulation, or to be otherwise
unenforceable, that determination shall not affect the validity of any other
provisions of this Agreement, but all other provisions shall remain in full
force and effect.


9.           Counterparts; Execution.  This Agreement may be executed in any
number of counterparts and by a different party on separate counterparts, each
of which, when executed and delivered, will be deemed an original, and all of
which, when taken together, shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Agreement via facsimile
transmission or in PDF format by electronic mail shall be binding and as
effective as delivery of a manually-executed counterpart, and may be used as
admissible evidence that the party transmitting the signed Agreement intends to
be bound by the terms set forth in it.
 
 
Page 3 of 5

--------------------------------------------------------------------------------

 

 
10.         Entire Agreement.  This Agreement supersedes and is in lieu of any
and all prior or contemporaneous agreements, communications, or understandings,
whether written or unwritten, verbal or tacit, or implied by prior dealings,
between the parties.


11.         Third Party Beneficiaries.   Fortress and its successors and assigns
are intended to be, and are, third party beneficiaries of Rogers’ obligations
under this Agreement and no amendment or waiver of any provision of this
Agreement shall be effective unless in writing and signed by Fortress.


12.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to
conflict of laws principles).


The parties acknowledge that they have had an adequate opportunity to review
each and every provision contained in this Agreement and to submit this
Agreement to legal counsel for review and comment.  Based on this
acknowledgement, the parties agree that the rule of construction that a contract
be construed against the drafter, if any, not be applied in the interpretation
and construction of this Agreement.






[Signatures are on the following page.]
 
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
The parties have executed and delivered this Agreement as of the date first
written above.


Nevada Gold & Casinos, Inc.






By:
/s/ Robert B. Sturges,
   
Robert B. Sturges, Chief Executive Officer





Guarantors:


Gold Mountain Development, L.L.C.
 
CGC Holdings, L.L.C.
                                     
By:
/s/ Robert B. Sturges
 
By:
/s/ Robert B. Sturges
   
Robert B. Sturges, Manager
   
Robert B. Sturges, Manager
                         
Colorado Grande Enterprises, Inc.
 
Nevada Gold BVR, L.L.C.
                                     
By:
/s/ Robert B. Sturges
 
By:
/s/ Robert B. Sturges
   
Robert B. Sturges, President
 
 
Robert B. Sturges, Manager
 





Secured Party:




/s/ Louise H. Rogers
Louise H. Rogers, as her Separate Property
2512 Alta Mira
Tyler, Texas  75701-7301


 
Page 5 of 5

--------------------------------------------------------------------------------

 